Citation Nr: 0809575	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residual disabilities 
from frostbite to the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for residual 
disabilities from frostbite to the upper and lower 
extremities.


FINDINGS OF FACT

The competent medical evidence does not demonstrate that the 
veteran has any disabilities of the upper or lower 
extremities that were incurred in or aggravated by service, 
to include as due to cold weather exposure during active 
service.


CONCLUSION OF LAW

Claimed residual disabilities from frostbite to the upper and 
lower extremities were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including Raynaud's 
disease, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran's service medical records reflect that while 
stationed in Germany in January 1985, he was treated for 
complaints of frostbite to both feet after his Army vehicle 
broke down and he was exposed to cold weather for 
approximately 1.25 hours.  The veteran was thereafter 
transported to the infirmary where he complained of tingling 
in his toes and the inability to move his feet from his 
ankles downward.  The assessment was possible frostbite to 
the feet.  No bruising, swelling, or discoloration of the 
feet was found.  After soaking his feet in warm water, the 
veteran reported that the tingling sensation had stopped and 
that he could move his toes.  The veteran was given warm 
socks and blankets.  He was then released from the infirmary 
with instructions to soak his feet in lukewarm water and to 
stay out of the cold for the next several days.  There is no 
report of any follow-up treatment for the veteran's feet as a 
result of cold weather exposure.  Nor is there mention of any 
problems affecting his hands as a result of such exposure.  
The veteran's service medical records are otherwise negative 
for any complaints, diagnoses, or treatment of a cold weather 
injury.  Indeed, on examination in February 1987 prior to his 
separation from service, the veteran did not complain of any 
problems arising from cold weather exposure.  Clinical 
evaluation at that time was negative for any problems 
affecting the upper or lower extremities.  The Board thus 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
residual disabilities from frostbite to the upper and lower 
extremities.  38 C.F.R. § 3.303(b). 

The veteran's VA medical records show that in July 2004, he 
was treated for complaints of right elbow pain that worsened 
in cold weather.  The VA medical provider noted that the 
veteran's pain was related to a right elbow fracture he had 
incurred in 1996.  As a result of this injury, the veteran 
underwent surgery and had a metal plate inserted in his 
elbow.  The record thereafter shows that in October 2005, the 
veteran received VA treatment for left ankle pain that was 
noted to be related to a 2003 twisting injury.  Magnetic 
Resonance Imaging (MRI) revealed a possible cortical break 
involving the nonweight-bearing medial margin of the talar 
dome of the ankle.  The diagnosis was osteochondritis 
dissecans of the medial talar dome and tenosynovitis of the 
posterior tibalis tendon and peroneal tendons.  None of the 
VA medical providers who treated the veteran for his right 
elbow and left ankle problems made any mention of any 
possible relationship between those conditions and his 
January 1985 cold weather injury or any other incident in 
service.

In December 2005, the veteran underwent a VA cold weather 
examination in which he reported his treatment for cold 
exposure in January 1985.  The veteran noted that since that 
time he had experienced pain and discoloration in his feet 
whenever he stayed out in the cold for more than 30 minutes.  
The veteran denied any history of paraesthesias, chronic 
pain, ampuations, breakdown of skin, skin cancer, 
ulcerations, or scarring to his feet.  He reported that he 
was currently being treated for residuals from his 2003 left 
ankle injury.  The veteran did not mention any problems with 
respect to his upper extremities.

Physical examination of the feet was negative for any 
discoloration, edema, atrophy, ulercration, excessive dryness 
or moisture, scarring, callus formation, or joint deformity.  
The range of motion in his toes was normal.  Additionally, 
the veteran was noted to have a history of symptoms that was 
inconsistent with Raynaud's Phenomenon.  The veteran was 
found to have a fungal infection between his right toes and 
some scaling on the bottom of his right foot.  With regard to 
left foot, the residuals from his 2003 ankle injury were 
noted, but no other abnormalities were found.  The diagnosis 
was a possible cold injury in 1985.  However, based upon his 
physical evaluation of the veteran and a review of the claims 
folder, the examiner did not detect any abnormalities that 
were related to the veteran's in-service cold exposure.

The first post-service evidence of record showing any 
disorders of the upper or lower extremities is dated in June 
2004, more than 17 years after the veteran left service.  As 
there is no evidence within one year of his separation from 
service, the veteran is not entitled to service connection on 
a presumptive basis.  Additionally, in view of the lengthy 
period without treatment or complaints of hand or foot 
problems, there is no evidence of a continuity of treatment, 
which weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board finds no probative evidence establishing a medical 
nexus between military service and any of the veteran's 
currently diagnosed disorders of the upper and lower 
extremities.  The clinical evidence of record contradicts 
such a finding.  This evidence shows that while the veteran 
has been treated for specific conditions affecting his upper 
and lower extremities, those problems have been attributed to 
injuries (a right elbow fracture and a left ankle twist) that 
the veteran incurred years after leaving service.  
Additionally, none of the veteran's treating providers has 
linked any of his medical problems to his in-service cold 
exposure.  Most significantly, the VA physician who examined 
the veteran in December 2005 expressly stated that the 
veteran's current conditions are not the residuals of any 
cold injury.  That examiner failed to find any residuals of 
cold injury.  There is no contrary medical opinion of record.  
Thus, service connection on a direct basis is not warranted.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The Board has considered the assertions of the veteran and 
his representative that he has residual disabilities from 
frostbite to the upper and lower extremities that are related 
to his period of active service.  Lay evidence is one type of 
evidence that the Board must consider when a veteran's claim 
seeks disability benefits.  38 C.F.R. § 3.307(b) (2007).  The 
veteran is competent to testify as to the presence of 
residual disabilities and the associated symptoms, and his 
testimony in that regard is considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  However, to the extent that he relates any 
current problems affecting his upper and lower extremities to 
his active service, the veteran's assertions are not 
probative.  As a lay person, the veteran is not competent to 
opine as to medical etiology or to render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his 
assertions as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
his currently diagnosed feet and elbow problems and his time 
in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board). 

In sum, the weight of the credible evidence demonstrates that 
the veteran does not have residual disabilities from 
frostbite to the upper and lower extremities that were 
incurred in or aggravated by active service.  As the 
preponderance of the evidence is against the appellant's 
claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2005 and March 
2006, and a rating decision in December 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
veteran, and had satisfied that duty prior to the final 
adjudication in the April 2006 statement of the case.  
38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Service connection for residual disabilities from frostbite 
to the upper and lower extremities is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


